456 F.2d 687
UNITED STATES ex rel. Chico MOYA, Appellant,v.John L. ZELKER, Superintendent of Green Haven CorrectionalFacility, Stormville, New York, Appellee.
No. 612, Docket 71-1976.
United States Court of Appeals,Second Circuit.
Argued March 24, 1972.Decided April 7, 1972.

Carl Rubino, New York City, for appellant.
Maryellen Weinberg, New York City (Louis J. Lefkowitz, Atty. Gen. of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for appellee.
Before HAYS, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The order of the district court, 329 F. Supp. 120, denying appellant's petition for a writ of habeas corpus is affirmed.